MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité * Travail * Progrés
ET DE L'ENVIRONNEMENT

CABINET
DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

Nees /MDDEFE/CAB/DGEF.-

Convention d’aménagement et de transformation, pour la mise en valeur de l’Unité
Forestiére d’Exploitation Mouliéné, de l’unité forestiére d’aménagement Madingou
située dans la zone IIl Bouenza du secteur forestier Centre dans le Département de
la Bouenza

Entre les soussignés,

La République du Congo, représentée par Monsieur le Ministre du Développement
Durable, de I'Economie Forestiére et de |'Environnement, ci-dessous désignée “le
Gouvernement”.

D'une part,

Et

La Société Transformation des Bois Exotiques du Congo SARL, en sigle "TRABEC
SARL”, représentée par son Gérant, ci-dessous désignée « la Société ».

D’autre part,
Autrement désignés “les Parties”
Ila été préalablement exposé ce qui suit :

Dans le cadre de la mise en valeur des superficies forestiéres, un inventaire de
planification a été réalisé dans l'unité forestiére d'exploitation Mouliéné.

La Commission forestiére, tenue le 29 novembre 2011, sous la Présidence du Ministre du

Développement Durable, de I'Economie Forestiére et de |'Environnement, a agréé le

dossier de demande d’attribution de l'unité forestiére d’exploitation Mouliéné, introduit par

lg sociéte TRABEC SARL a la suite de l'appel d'offres lancé par arrété
8691/MDDEFE/CAB du 20 novembre 2010.
Le Gouvernement congolais et la Société TRABEC SARL se sont accordés pour conclure
la présente convention d'aménagement et de transformation, pour la mise en valeur de
Yunité forestiére d’exploitation Mouliéné, conformément a la politique de gestion durable
des foréts, définie dans la loi n°16-2000 du 20 novembre 2000 portant code forestier et
aux stratégies de développement du secteur forestier.

Les Parties ont convenu :
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre | : De objet et de la durée de la convention

Article premier : La présente convention a pour objet I'aménagement et la mise en valeur
de l'unité forestiére d’exploitation Mouliéné, de l'unité forestiére d’aménagement Madingou
située dans la zone Ill Bouenza du secteur forestier Centre, dans le département de la
Bouenza.

Article 2 : La durée de la présente convention est fixée a quinze (15) ans, 4 compter de la
date de signature de l'arrété d'approbation de la présente convention.

A la suite de l'adoption du plan d’aménagement, élaboré dans l'objectif de gestion durable
de lunité forestiére d’exploitation, attribuée a la société et prévu a l'article 12 ci-dessous,
la durée de la convention peut étre modifiée en fonction des prescriptions dudit plan, pour
tenir compte des dispositions de l'article 67 de la loi n°16-2000 du 20 novembre 2000
portant code forestier.

La présente convention est renouvelable, aprés une évaluation par |’Administration
Forestiére, tel que prévu a l'article 33 ci-dessous.

Chapitre Il : De la dénomination, du siége social, de l’objet et du capital social
de la société

Article 3 :La société est constituée en Société Anonyme de droit congolais, 4 capitaux
Italien, dénommée TRABEC SARL.

Son siége social est fixé 4 Pointe-Noire, BP 4428, République du Congo.

Il peut 6tre transféré en tout autre endroit de la République du Congo, par décision des
actionnaires, réunis en Assemblée Générale Extraordinaire.

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés du bois.

Afin de réaliser ses objectifs, la société peut signer des accords, rechercher des

ctionnaires et entreprendre des actions susceptibles de développer ses activités, ainsi
jue toute opération commerciale, mobiliére se “\ directement ou indirectement a

lobjet de la société.

Article 5: Le capital social de la Société est fixe initiailement a FCFA 499.022.000.
Toutefois, il devra étre augmenté en une ou plusieurs fois, par voie d’apport en numéraire,
par incorporation des réserves ou des provisions ayant vocation a étre incorporées au

capital social et par apport en nature.

Article 6 : Le montant actuel du capital social, divisé en 100 actions de F CFA 4.990.220,

est réparti de la maniére suivante :

Actionnaires Nombre Valeur d’une | Valeur Totale F
d’actions action CFA _ist
‘Sté NELG HOLDING S.A 50 4.990.220 249.511.000
Domenico GIOSTRA 25 4.990.220 124.755.500
Société GORDON FINANCE 25 4.990.220 124.755.500
SA
Total 100 2 499.022.000

Article 7: Toute modification dans la répartition des actions devra étre au préalable
approuvée par le Ministre en charge des Eaux et Foréts, conformément a la législation et

& la réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L’UNITE FORESTIERE D’EXPLOITATION

MOULIENE

Article 8 -Sous réserve des droits des tiers et conformément a Ia législation et a la
régiementation forestiéres, notamment I'arrété n°8519/MEFE/CAB du 23 décembre 2005

portant création, définition des unités forestiéres d’aménagem'

ent du secteur forestier

centre et précisant les modalités de leur gestion et de leur exploitation, la société est

autorisée a exploiter I'unité forestiére d'exploitation Mouliéné d'une superficie de 143.000 _

hectares environ, dont 34.878 ha de superficie utile, située dans l'unité forestiére-

d’aménagement Madingou-

Lunité forestiére d’exploitation Mouliéné est délimitée ainsi qu’il suit :

- Au Nord : Par la limite départementale Bouenza-Pool, depuis la confluence des
rivigres Bouenza et Léoutoulori jusqu’au pont d'une rivigre non dénommée a
proximité du village Kitouwo, sur la piste Kitouwo-Kinga aux coordonnées
géographiques ci-aprés :03°33'19,6" Sud et 14°05'22,5” Est ;

- AFEst: Par la piste Kitouwo-Kinga-Ngolé-Kitzou-Kinzélé, jusqu’au village Zabata ;
‘ensuite par la route préfectorale, depuis le village Zabata jusqu’au village Hikolo ;

_ Aw Sud-Par la route Hikolo-Mousanda, depuis le village Hikolo jusqu’a Mouyondzi ;
préfectorale Mouyondzi-Kimpéni-Mbounou-Moubiri-

ensuite, par la route

Bouenza

jusqu’a la riviére Bouenza ;

‘en amont, depuis I'intersection avec la
ska, Wsqu’é sa confluence avec la riviére

i

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 9: La Société s'engage a respecter la législation et la réglementation forestiéres
en vigueur, notamment :

- en ne cédant, ni en ne sous-traitant la mise en valeur de I'unité forestiére
d'exploitation Mouliéné ;

- en effectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir a la Direction Départementale de I'Economie
Forestiére de la Bouenza, dans les délais prescrits par la réglementation forestiére
en vigueur ;

- en transmettant les états de production a la Direction Départementale de I'Economie
Forestiére de la Bouenza, dans les délais prévus par la réglementation en vigueur ;

- en respectant le quota des grumes destinées a la transformation locale (85%) et
celui des grumes a exporter (15%).

Article 10 ; La Société s'engage également a respecter la législation et la réglementation
en vigueur en matiére d'environnement.

Article 11: La Société s'engage a mettre en valeur I'unité forestiére d'aménagement
concédée, conformément aux normes forestiéres et environnementales, aux prescriptions
de ladite convention et aux dispositions du cahier de charges particulier.

Article 12 : La Société s'engage a élaborer, sous le contréle des services compétents du
Ministére en charge des Eaux et Foréts, le plan d'aménagement, dans Iobjectif de gestion
durable de l'unité forestiére d’exploitation Mouliéné, a partir de 2013.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner et de suivre
Pélaboration et la mise en ceuvre de ce plan d’aménagement.

L’élaboration du plan d’'aménagement se fera avec l'appui d'un bureau d'études agréé, sur
la base des directives nationales d'aménagement et des normes d'aménagement des
concessions forestieres.

Un protocole d’accord définissant les conditions générales d’aménagement et un protocole
technique précisant les prescriptions techniques seront signés entre la Direction Générale
de I'Economie Forestiére et la Societe.

Un avenant a la présente convention sera signé entre les Parties, aprés l'adoption du plan
d’aménagement, pour prendre en compte les prescriptions définies et les conditions de
mise en ceuvre dudit plan.

Article 13: La Société s’engage 4 mettre en ceuvre le plan d’aménagement de |'unité
forestiére d’exploitation Mouliéné.

Les dépenses relatives a l’élaboration et a la mise en ceuvre du plan d'aménagement sont
la charge de la Société. Toutefois, celle-ci peut, avec I'eppui du Ministére en charge des
‘aux et Foréts, rechercher des financements extérieurs.

Article 14: La Société s’engage 4 atteindre les volumes précisés au cahier de charges
particulier, sauf en cas de crise sur le marché de bois ou de force majeure.

Articla 15 : La Société s’engage a mettre en place une unité de transformation industrielle
et 4 diversifier la production transformée, selon le programme d'investissement et le
planning de production présentés au cahier de charges particulier.

Article 16:La Société s'engage a assurer la bonne exécution du programme
d'investissement, conformément au planning retenu dans le cahier de charges particulier,
sauf en cas de force majeure, prévu a l'article 29 ci-dessous.

Pour couvrir les investissements, la Société aura recours a tout ou partie de son cash-
flow, aux capitaux de ses actionnaires et aux financements extérieurs a moyen et long
terme.

Article 17 : La Société s’engage a recruter les cadres nationaux, a assurer et a financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 18 ; La Société s'engage a porter I'effectif du personnel de 143 agents en 2012 a
212 en 2015 conformément aux détails précisés dans le cahier de charges particulier.

Article 19 : La Société s'engage a collaborer avec I'Administration des Eaux et Foréts,
pour une gestion rationnelle de la faune dans l'unité forestiére dexploitation Mouliéne.

Elle s'engage, notamment, a assurer le financement de la mise en place et du
fonctionnement de I’'Unité de Surveillance et de Lutte Anti-Braconnage, en sigle USLAB,
sur la base d’un protocole d’accord a signer avec la Direction Générale de Economie
Forestiére.

Article 20: La Société s'engage a réaliser un programme de restauration des zones
dégradées et de suivi de la régénération des jeunes peuplements dans l'unité forestiére
d'exploitation Mouliéné, en collaboration avec le Service National de Reboisement, sur la
base d'un protocole d'accord a signer avec la Direction Générale de |I'Economie
Forestiére, dés l'adoption du plan d'aménagement.

Article 21: La Société s’engage a réaliser les travaux spécifiques au profit de
Administration des Eaux et Foréts, des populations et des collectivités territoriales ou
locales du Département de la Bouenza, tels que prévus dans le cahier de charges
particulier de la présente convention

Chapitre Il ; Des engagements du Gouvernement

Article 22: Le Gouvernement s’engage 4 faciliter, dans la mesure du possible, les
conditions de travail de la Société et a contréler, par le biais des services compétents du
Ministére en charge des Eaux et Foréts, l'exécution des clauses contractuelles.

Ilfarantit en outre Ia libre circulation des produits forestiers, sous réserve de leur contréle

th

ir les agents des Eaux et Foréts.

Article 23 : Le Gouvernement s'engage a maintenir les volumes précisés au cahier de
charges particulier jusqu’a l'adoption du plan d’aménagement, sauf en cas de crise sur le
marché de bois ou de force majeure.

Article 24: Le Gouvernement s’engage a ne pas mettre en cause, unilatéralement, les
dispositions de la présente convention a l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 25: La présente convention peut faire l'objet d'une révision lorsque les
circonstances limposent, selon que I'intérét des Parties 'exige, ou encore lorsque son
exécution devient impossible en cas de force majeure.

Article 26 : Toute demande de modification de la présente convention devra 6tre formulée
par écrit, par la Partie qui prend initiative.

Cette modification n’entrera en vigueur que si elle a été approuvée par la signature des
Parties contractantes.

Chapitre Il : De la résiliation de la convention

Article 27 : En cas d’inexécution des engagements pris par la Société, la convention est
résiliée de plein droit, sauf cas de force majeure, aprés une mise en demeure restée sans
effet, dans les délais indiqués, qui, dans tous les cas, ne doivent pas dépasser trois mois,
sans préjudice des poursuites judiciaires.

Cette résiliation intervient également en cas de non respect de la législation et de la
réglementation forestiéres, diment constaté et notifié 4 la Société par l'Administration des
Eaux et Foréts.

La résiliation de la convention se fera par arrété du Ministre en charge des Eaux et Foréts.

Article 28 : Les dispositions de I'article 27 ci-dessus s’appliquent également dans le cas
ou la mise en ceuvre de la présente convention ne commence pas dans un délai d'un an,
a compter de la date de signature de son arrété d'approbation, ou encore lorsque les
activités du chantier sont arrétées pendant un an, sauf cas de force majeure, défini a
larticle 29 ci-dessous, aprés avoir tenu informé I'Administration des Eaux et Foréts.

Chapitre Ill : Du cas de force majeure
Article 29: Est qualifié de « cas de force majeure », tout événement indépendant,

incertain, imprévisible, irrésistible et extérieur a la Société, susceptible de l'empécher de
réaliser normalement son programme de production et d'investissements.

as de force majeure.

Toutefois, la gréve issue d'un litige entre la Société et son " ne constitue pas un

i

Article 30: Au cas ou l'effet de la force majeure n'excéde pas six mois, le délai de
l'exploitation sera prolongé par rapport a la période marquée par la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation a l'autre, en vue de sa résolution

Les Parties s’engagent a se soumettre a toute décision résultant d'un tel reglement, méme
si cette décision devra aboutir 4 la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 31: Les Parties conviennent de régler a !'amiable tout différend résultant de
linterprétation de l’exécution de la présente convention.

Au cas oui le réglement a l'amiable n'aboutit pas, le litige est porte devant le Tribunal de
Commerce du siége social de la Société, sur le territoire congolais.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 32: En cas de faillite ou de résiliation de la convention, la Société sollicitera
approbation du Ministre en charge des Eaux et Foréts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 33 : La présente convention fera l'objet d'une évaluation annuelle par les services
compétents de I'Administration des Eaux et Foréts.

Une copie de rapport d’évaluation annuelle est transmise a la Direction Générale de la
Société, en relevant les points d'inexécution de la convention.

De méme, au terme de la validité de la présente convention, une évaluation finale sera
effectuée par les services précités, qui jugeront de l'opportunité ou non de sa
reconduction.

Article 34: La présente convention, qui sera approuvée par arrété du Ministre chaggé des
Eaux et Foréts, entre en vigueur a compter de la date de signature dudit arrétd.

Fait 4 Brazzaville, le 11 septAmbre 2012
Pour la Société, Pour le Gouvernement,

Le Gérant, Le Ministre du Développement Durable,
de l’Economie Forestiére

et de Environnement,
Hebe

Domenico GIOSTRA

